Citation Nr: 0320482	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  97-20 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith






INTRODUCTION

The veteran served on active duty from April 1977 to August 
1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a February 1997 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO, in pertinent part, denied 
entitlement to service connection for PTSD and bipolar 
disorder.  

Documentation is of file showing that previously requested 
hearings before a traveling Veterans Law Judge and a local 
Hearing Officer were withdrawn by the veteran.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 and § 3.159(b), as 
recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5012, 5103, 5103A, 5107 (West Supp.); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

The veteran has one year to respond to RO's VCAA-related 
correspondence.  The record reflects that this correspondence 
was mailed to the veteran on May 30, 2003, less that the one 
year period of time required.  Thus, she has additional 
opportunity to indicate whether or not she has additional 
evidence to submit, or the opportunity to waive the one-year 
response period.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (a)).  

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should advise the appellant 
that she has up to one year after a VCAA 
notice letter is provided to submit 
additional evidence, and that, if the 
case is returned to the Board, the Board 
will not be able to adjudicate the claim 
prior to the expiration of the one-year 
time period unless the appellant 
indicates that she has no additional 
evidence to submit or waives the one-year 
response period.  

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response, an disuse a 
supplemental statement of the case if 
necessary.  

Thereafter, the case should be returned to the Board for 
further appellant review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


